Citation Nr: 1302747	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-37 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), from February 15, 2012.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from November 1996 to January 2003.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

This matter was last before the Board in September 2012.  At that time, the Board denied an initial 10 percent rating for an acquired psychiatric disability, to include PTSD, for the period from September 28, 2009, to February 8, 2010.  The Board also denied an initial 30 percent rating for that disability for the period from February 9, 2010, to October 11, 2011; and an initial 70 percent rating for the period from October 12, 2011, to February 14, 2012.  The remaining issue on appeal - entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disability, to include PTSD, for the period from February 15, 2012, was remanded for additional evidentiary development.  

As set forth below, since that time the appellant has indicated that he wishes to withdraw his appeal with respect to the issue of entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disability, to include PTSD, for the period from February 15, 2012.  Accordingly, the Board finds that such issue is no longer within its jurisdiction and it is dismissed below.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease); see also 38 C.F.R. § 20.204 (2012).


FINDINGS OF FACT

1.  The appellant in this case served on active duty from November 1996 to January 2003.

2.  On January 3, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


